IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-51,628-06


                       IN RE WILBERT ALFONSO SMILEY, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 683509 IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he has filed a pro se motion for Chapter 64 Forensic

DNA Testing and the trial court has not ruled on the motion.

       Respondent, the Judge of the 182nd District Court, shall respond addressing whether Relator

has filed this motion, and if so, whether the trial court has ruled on it. If the court has not yet

responded to Relator’s motion, it shall state its reason for the failure to rule. Respondent shall

comply with this order within 30 days. This motion for leave to file will be held until Respondent

has complied with this order.
                          2

Filed: December 9, 2020

Do not publish